Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew R. Ellsworth (Reg. No. 56,345) on February 7, 2022.
The application has been amended as follows:
Replace claim 13 as follows: 
A computer program stored on a non-transitory computer readable medium for controlling a lock configured to control access to a restricted physical space, the method being performed in a lock controller connected to the lock, the lock being one of a plurality of locks, wherein there is a respective active space associated with each one of the plurality of locks, the computer program comprising computer program code which, when run on a lock controller, causes the lock controller to:
enter a sleep state, in which the lock controller is unable to receive an activation signal;
enter a communication state, in which the lock controller is able to receive an activation signal;

obtain an indication that the portable key device is granted access to the lock;
determine a second indication of position of the portable key device using a second positioning procedure, wherein the second positioning procedure is more accurate than the first positioning procedure;
determine a threshold of intent based on the identity of the portable key device, wherein the threshold of intent is expressed as a distance of the portable key device from the lock controller and/or a duration of the portable key device being within communication range;
determine intent to open based on the second indication of position and the threshold of intent and
transmit an unlock signal to the lock associated with the lock controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683